480 F.2d 616
UNITED STATES of America, Appellee,v.VALLEY CAMP COAL COMPANY, Appellant.
No. 72-2211.
United States Court of Appeals,Fourth Circuit.
Argued June 5, 1973.Decided June 25, 1973.

Thomas B. Miller, Wheeling, W. Va.  (Schrader, Miller, Stamp & Recht, Wheeling, W. Va., on brief) for appellant.
Larry G. Gutterridge, Atty., U. S. Dept. of Justice (Wallace H. Johnson, Asst. Atty. Gen., John A. Field, III, U. S. Atty., Robert B. King, Asst. U. S. Atty., Carl Strass, Atty., U. S. Dept. of Justice, on brief) for appellee.
Before CRAVEN, BUTZNER, and RUSSELL, Circuit Judges.
PER CURIAM:


1
Valley Camp Coal Company appeals from a judgment of the district court imposing a fine upon a finding that the defendant, in violation of 33 U.S.C. Sec. 407, did unlawfully "throw, discharge, or deposit, or cause, suffer, or procure to be thrown, discharged, or deposited . . . from the shore," refuse matter, to-wit, black coal waste matter into an unnamed tributary of the Kanawha River, from which such refuse matter was floated and washed into the Kanawha River, a navigable water of the United States.


2
On appeal, the appellant contends that in order for it to be guilty under the above-quoted first clause of the statute, the evidence must tend to show that the defendant company directed a discharge of the refuse matter into a tributary of the Kanawha River, and that, instead, the evidence tends to show that it only caused refuse matter to be deposited on the shore of the tributary, which waste matter was subsequently washed into the tributary by a thunderstorm and rain.


3
We reject the contention, and hold that a violation of the statutory offense described in the first clause of the statute is made out by proof of depositing refuse matter on the shore of a tributary of a navigable river and the subsequent washing of the same by rainfall into the tributary.


4
Affirmed.